Case 2:20-cr-00473-JAK Document 25 Filed 10/26/20 Page 1 of 3 Page ID #:61
       Case 2:20-cr-00473-JAK Document 25 Filed 10/26/20 Page 2 of 3 Page ID #:62



1    involves a minor victim, or possession or use of a firearm or destructive device or
2    any other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
3          ‫܈‬      On motion by the Government or on the Court’s own motion
4    [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
5    defendant will flee.
6          The Court concludes that the Government is entitled to a rebuttable
7    presumption that no condition or combination of conditions will reasonably assure
8    the defendant’s appearance as required and the safety or any person or the
9    community [18 U.S.C. § 3142(e)(2)].
10         The Court finds that no condition or combination of conditions will
11   reasonably assure: ‫ ܆‬the appearance of the defendant as required.
12                       ‫ ܈‬the safety of any person or the community.
13         The Court has considered: (a) the nature and circumstances of the offense(s)
14   charged, including whether the offense is a crime of violence, a Federal crime of
15   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
16   or destructive device; (b) the weight of evidence against the defendant; (c) the
17   history and characteristics of the defendant; and (d) the nature and seriousness of
18   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
19   considered all the evidence adduced at the hearing, the arguments of counsel, and
20   the report and recommendation of the U.S. Pretrial Services Agency.
21                                           IV.
22         The Court bases its conclusions on the following:
23         As to danger to the community:
24                ‫܈‬      Allegations in the indictment involving (1) firearms,
25   specifically that between October 2019 and October 2020, Defendant engaged in
26   the business of dealing in firearms, including several without serial numbers,
27   commonly known as “ghost guns,” and that Defendant possessed AR-type, semi-
28   automatic, short-barreled rifles, and (2) narcotic controlled substances, specifically

                                                2
       Case 2:20-cr-00473-JAK Document 25 Filed 10/26/20 Page 3 of 3 Page ID #:63



1    seven counts of distribution of heroin and one count of distribution of
2    methamphetamine.
3                 ‫܈‬     Defendant has a history of substance abuse;
4                 ‫܈‬     Unrebutted presumption.
5          IT IS THEREFORE ORDERED that the defendant be detained until trial.
6    The defendant will be committed to the custody of the Attorney General for
7    confinement in a corrections facility separate, to the extent practicable, from
8    persons awaiting or serving sentences or being held in custody pending appeal.
9    The defendant will be afforded reasonable opportunity for private consultation
10   with counsel. On order of a Court of the United States or on request of any
11   attorney for the Government, the person in charge of the corrections facility in
12   which defendant is confined will deliver the defendant to a United States Marshal
13   for the purpose of an appearance in connection with a court proceeding.
14   [18 U.S.C. § 3142(i)]
15
     Dated: October 26, 2020
16
                                                         /s/
17                                                   PATRICIA DONAHUE
                                            UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                3
